DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/25/2021 is acknowledged. Claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24, 28-30 and 32 are pending in this application. Claim 32 has been newly added. Accordingly, claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24, 28-30 and 32 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2013/0330839; Dec. 12, 2013) in view of Messersmith (US 2012/0237605; Sep. 20, 2012).
Suh throughout the reference teaches a nanoparticle, which can be used effectively for Raman analysis based on very high amplification effect of electromagnetic signal by plasmonic coupling of nanogap formed between a core material and a shell material and preparation method thereof (Abstract). 
Suh teaches a nanoparticle comprising a core, a shell surrounding the core, and a nanogap formed between the core and shell (Para 0019). A nanogap is formed by combining a polymer on the 
	Regarding claim 11, as stated above, the nanoparticle can consist of gold core and gold shell (Para 0024). The gold shell is referred to in the reference as the second layer disposed on the first polymer layer, which reads on the limitation in instant claim 11. 
	Regarding claim 13, Suh teaches the invention provides the method for detecting an analyte, comprising synthesizing the nanoparticle; functionalizing the surrounding surface of the shell (i.e. the second layer) of the nanoparticle with a bio-molecule capable of detecting an analyte (Para 0047). Examples of biomolecules functionalized to nanoparticle may be antibody, binding protein, enzyme, etc. (Para 0049). Paragraph 00103 of the instant specification also states an antibody as being one of the 
	Regarding claims 15 and 16, Suh throughout the reference teaches the invention is a nanoparticle which may comprise a gold core (i.e. metal) as evidenced in paragraph 0024, and thus reads on the limitations in both instant claim 15 and 16. In addition, it states the core refers to a spherical particle which is composed of a metal (Para 0020).
	Regarding claims 18 and 28, Suh teaches a nanoparticle or shell can be formed on the nanoparticle according to the invention, which enables formation of nanoparticle which has multiple layers of shell inside by repeating the preparation method of the nanogap (formed with the polymer as stated above) and shell (Para 0040). This reads entirely on the instant claim 18 and 28 limitation of the at least one shell surrounding the core comprises two or more shells.      
	Regarding claims 19 and 29, Suh teaches that in order to identify the multiplexing capability of nanoparticle according to the present invention, two types of Raman dyes (R6G-green and Cy3 dyes) were used, which were modified on oligonucleotide and placed in the nanogap (Para 0117). It further states more dyes can be modified chemically or physically because large surface of intra-nanogap is available, which improves sensitivity as well as multiplexing capability (Para 0119). In addition, example 7 of the reference makes comparison between Raman signal and Fluorescence based detection method. Furthermore, Suh teaches preparation of nanoparticle with modified thickness of shell and that the plasmonic characteristics of metal nanoparticle can be changed by changing the structure of nanoshell (Example 5, Para 0114). The prior art teaches the composition having multiple layers of shells as discussed supra and it further teaches that the thickness of the shell can be modified. It also teaches two types of Raman dyes that were used and that more dyes can modified chemically or physically. 

Regarding claim 21, Figure 11a of the reference shows the shell concentrically disposed about the core.     
Suh does not teach the first layer comprising a polymer having a catechol group and the polymer being a polydopamine (polymerized monomer of the polymer) specifically as stated in instant claim 1, 2, 23 and 24. Hence, it also does not teach the signal probe bonded to the polymer having the catechol group as recited in instant claims 1 and 23. Furthermore, Suh does not explicitly teach the polymer having a catechol group is a continuous conformal coating of the polymer disposed on the core as stated in instant claim 4.    
	However, these deficiencies are cured by Messersmith. Messersmith teaches multifunctional metal nanoparticles having a polydopamine-based surface and methods of making and using the same.
	Regarding claims 1, 2, 4 and 23-24, Messersmith teaches a nanoparticle that includes a metallic core, which may comprise of gold, and a polydopamine coating disposed on at least part of the surface or the entire surface of the metallic core (Para 0009). More specifically, the disclosure encompasses method of making nanoparticles, wherein the method includes the step of contacting a metallic core with an alkaline solution comprising dopamine. This step results in the formation of a polydopamine coating on the surface of the metallic core and thus reads entirely on instant claim 24. Furthermore, Messersmith teaches that a conformal layer of polydopamine was deposited onto the surface plasmon resonant gold nanorods to form a versatile interface for biofunctionalization (Para 0057). The reference, in paragraph 0155, further states that polydopamine is perhaps the simplest form of a mussel mimetic coating in terms of ease of use and versatility, depositing spontaneously as a thin conformal coating on surfaces by taking advantage of a rich repertoire of chemical interactions with surfaces. Hence, these 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate the teachings of Messersmith and comprise a polymer having a catechol group and specifically polydopamine. One would be motivated to do so because Messersmith teaches polydopamine being a photothermal modulatory material, polydopamine coatings with tunable thicknesses on the core allow for control over the conversion of light energy to heat energy for optimization of metal nanoparticles for optical contrast agents and photothermal agents (Para 0061). Since Suh also teaches the use of contrast agent, such as optical contrast agent (Para 0060), one of ordinary skill in the art would be motivated to modify the polymer and incorporate polydopamine polymer to yield predictable results for optimization of metal nanoparticles for optical contrast agents and photothermal agent. In addition, Messersmith teaches the polydopamine-coated nanoparticles have the adaptable chemical repertoire to facilitate the synthesis of individualized, multifunctional diagnostic and therapeutic agents for a broad range of diseases and the versatility of catechol chemistry allows the polydopamine surface to be functionalized in a variety of ways (0060). This would further motivate one of ordinary skill in the art to incorporate polydopamine to yield these predictable results.    
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the signal probe covalently bond to the polydopamine polymer via the catechol group because Suh already teaches that the signal substance can be placed in 
With respect to claims 19 and 29, as discussed supra, Suh teaches the composition having multiple layers of shells and it teaches that the thickness of the shell can be modified. It also teaches two types of Raman dyes that were used and that more dyes can modified chemically or physically. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure (i.e. thickness) or the signal probe of the subsequent shells as per the teachings of the Suh reference.      
With respect to claims 20 and 30, as discussed supra, Suh teaches the nanoparticles can be selected from the group consisting of a nanoparticle which consists of gold core and silver shell or a silver core and gold shell (Para 0024). Since Suh teaches that there can be multiple layers of the shell and that different metals can be used in core and shell, It would have been prima facie obvious to one of 
	A person of ordinary skill in the art would have reasonable expectation of success of achieving such modifications since both Suh and Messersmith have demonstrated it is routine and known in the art to make nanostructure material with core and surrounding shell or layers comprising different polymers, with tunable thickness, having various properties that affect signaling and detection of the desired agent.   

New Rejection Necessitated by the Amendments filed 6/25/2021

Claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2013/0330839; Dec. 12, 2013) in view of Messersmith (US 2012/0237605; Sep. 20, 2012) as applied to claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24 and 28-30 above and further in view of Song (Journal of the American Chemical Society, Apr. 28, 2014, 136, 6838-6841).  
	The teachings of Suh and Messersmith have been set forth above. 
As discussed supra, Suh teaches the nanoparticle can consist of gold core and gold shell (Para 0024) and the gold shell is referred to in the reference as the second layer disposed on the first polymer layer because Suh teaches forming the shell on the polymer-combined core (Para 0029). Suh further teaches forming the shell using the gold precursor HAuCl4 (Para 0044 and Example 1). While Suh teaches forming the shell using the metal gold salt HAuCl4, it does not teach forming the shell using the metal gold salts such as KAuCl4 or NaAuCl4 as recited in instant claim 32. However, this deficiency is cured by Song. 
 Song teaches surface-enhanced Raman scattering (SERS) encoded nanogapped plasmonic nanoparticles. It teaches multifunctional core-shell nanoparticles with integrated optical, electronic and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suh to incorporate the teachings of Song and use the KAuCl4 salt for forming the gold shell (i.e. second layer) in the nanoparticle of Suh. One would have been motivated to do so because Suh already discloses forming the gold shell using the HAuCl4 salt of gold and Song teaches a similar core-shell gold nanoparticles with Raman-encoded nanogap and further discloses that it was known in the art to use the KAuCl4 salt to form the shell of the nanoparticle. Thus, it would have been obvious to one skilled in the art to substitute the known gold salt that were used in the art for the formation of the shell (i.e. second layer).  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 6/25/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that Messersmith does not remedy the deficiency of Suh and that Messersmith teaches away from the claimed subject matter. It was argued that Polydopamine coating 
In response, Messersmith teaches the polydopamine coating (i.e. first layer in the instant claims) is disposed on top of the metallic core (see: Abstract; Claims). The instant claims and Suh also teach the polymer coating disposed on top of the metallic core as discussed supra. While Messersmith does not teach a second layer comprising a metal disposed on the polydopamine coating, nowhere in the reference does Messersmith teach against disposing a second layer comprising a metal onto the polydopamine coating. It appears that applicant is arguing that Messersmith requires the polydopamine coating and the bioactive molecules bound to the coating to be on the surface of the nanoparticles and this does not allow for any other layer to be disposed on top of the polydopamine coating. However, as mentioned above, Messersmith requires the polydopamine coating to be disposed on top of the metallic core (not the outermost surface of the nanoparticle) and there is no teaching in Messersmith which states that no other layer can be disposed on top of the polydopamine coating. Thus, applicant’s argument that Messersmith teaches away from the claimed invention is not persuasive because Messersmith is not teaching away from disposing a second layer comprising a metal being disposed on the first layer (i.e. polydopamine coating). Further, as it was discussed in the previous office action, 
	It was further argued that applicant is unable to find the basis for examiner’s argument that the second layer comprised of metal would erode once entering the body of the subject and requests the examiner to provide support that the second layer comprised of metal would erode once entering the body. 
	In response, again as discussed previously, Suh already teaches nanoparticles comprising a metallic core, polymer disposed on the metallic core and a second layer comprising a metal disposed on the polymer coating. Suh also teaches the oligonucleotide (referred to as a polymer that can be placed on the surface of the core, i.e. first layer, in paragraph 0031), can be combined with an optical signal 
Applicant also argued that the signal probe recited in claim 1 is not required to be on the surface of the nanoparticle, on the contrary, the signal probe is intended to be inside the nanogap, in other words, the signal probe is enclosed within the second layer of the shell. It was argued that Messersmith provides no teaching or suggestion that would motivate one skilled in the art to enclose the signal probe in the nanogap, i.e., within the second layer of the shell. 
In response, firstly it is argued that the instant claim 1 recites “the first layer further comprising a signal probe covalently bonded to the polymer having the catechol group”. Thus, contrary to applicant’s argument, it is the first layer which comprises the signal probe rather than the signal probe enclosed in the second layer of the shell as argued by the applicant. Also, as discussed in the rejections above, Suh teaches oligonucleotide (referred to as a polymer that can be placed on the surface of the core, i.e. first layer, in paragraph 0031), can be combined with an optical signal substance such as Raman active molecule. Furthermore, the signal substance can be placed in the intra-nanogap by being attached on the oligonucleotide by covalent bound or electrostatic attraction (Para 0037). Thus, the Suh reference already clearly teaches the first layer comprising the signal probe and the signal substance placed in the intra-nanogap. These teachings of Suh read on what is recited in the instant claim and thus applicant’s argument regarding Messersmith not teaching signal probe enclosed in the nanogap is not persuasive. 


Conclusion
Claims 1-2, 4, 7, 11, 13, 15-16, 18-21, 23-24, 28-30 and 32 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616